Case
Case 1:20-cv-10738-GAO
     1:18-cr-10206-NMG Document
                       Document 48-1
                                162 Filed
                                     Filed 05/04/20
                                           05/12/20 Page
                                                    Page 11 of
                                                            of 44
Case
Case 1:20-cv-10738-GAO
     1:18-cr-10206-NMG Document
                       Document 48-1
                                162 Filed
                                     Filed 05/04/20
                                           05/12/20 Page
                                                    Page 22 of
                                                            of 44
Case
Case 1:20-cv-10738-GAO
     1:18-cr-10206-NMG Document
                       Document 48-1
                                162 Filed
                                     Filed 05/04/20
                                           05/12/20 Page
                                                    Page 33 of
                                                            of 44
Case
Case 1:20-cv-10738-GAO
     1:18-cr-10206-NMG Document
                       Document 48-1
                                162 Filed
                                     Filed 05/04/20
                                           05/12/20 Page
                                                    Page 44 of
                                                            of 44
